     Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 1 of 14 PageID #:4294




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KTM AG,                                       )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )      Case Number: 1:20-cv-06677
                                              )
The Individuals, Corporations, Limited        )
Liability Companies, Partnerships, and        )
Unincorporated Associations Identified        )      Hon. Martha M. Pacold
On Schedule A Hereto, et al.,                 )
                                              )
        Defendants.                           )

                      DEFENDANT MOTOKU’S MOTION TO DISMISS

        COMES NOW Defendant MOTOKU, by and through counsel, and files this Motion to

Dismiss pursuant to Federal Rule of Procedure 12(b)(6), showing the Court as follows:

I.      INTRODUCTION

        MOTOKU is an Amazon storefront operated by Colorado eCommerce Plus, Inc. a

Colorado corporation. MOTOKU’S manufacturing and offices are located in China, but they

maintain a corporate office and have a registered agent in the State of Colorado. Plaintiff is suing

MOTOKU for trademark infringement under the Lanham Act for selling competing after market

motorcycle parts on Amazon, the listings for which include descriptive fair use of the word

“KTM.” MOTOKU’s listing for the item in question in this matter says that the part is

compatible with KTM, among other manufacturers.

        MOTOKU did not have any sales of the items at issue in this matter in the State of

Illinois. MOTOKU was never served in Colorado. Plaintiff’s claims against MOTOKU should be
      Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 2 of 14 PageID #:4295




dismissed because the Court lacks jurisdiction over MOTOKU, and also because its listing for

the product complained about by Plaintiff in this matter constitutes descriptive fair use.

II.      ARGUMENT

         A.     The Court Lacks Personal Jurisdiction Over MOTOKU.

                1.     The Court Lacks Personal Jurisdiction Because MOTOKU Was
                       Never Properly Served, Did Not Sell Any Of The Products At Issue In
                       Illinois, and Does Not Maintain Sufficient Contacts With The State Of
                       Illinois To Create Personal Jurisdiction.

         The Lanham Act does not authorize nationwide, much less worldwide service of process.

Am. Bridal & Prom Indus. Ass’n, Inc. v. The Partnerships & Unincorporated Associations

Identified on Schedule A, 192 F. Supp. 3d 924, 931 (N.D. Ill. 2016). “The plaintiff bears the burden

to demonstrate that the district court has jurisdiction over each defendant through effective

service.” Cardenas v. City of Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011). Only proper

service vests a district court with personal jurisdiction over a defendant. Luxottica Group S.p.A.

v. P'ships & Unincorporated Ass'n Identified on Schedule "A", 391 F. Supp. 3d 816, 821 (7th.

Cir. 2019).

                2.     The Court Lacks General Personal Jurisdiction Over MOTOKU.

         MOTOKU is the Amazon storefront operated by a Colorado corporation named Colorado

eCommerce Plus, Inc. MOTOKU is the name of the storefront and the trademark for the brand,

but the corporation is not named MOTOKU, and Plaintiff did not name Colorado eCommerce

Plus, Inc. in this matter, despite having ready access to the name of the corporation on

MOTOKU’S Amazon Seller Profile, a copy of which is attached as Exhibit.
   Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 3 of 14 PageID #:4296




         MOTOKU is not “at home” in the State of Illinois for the purpose of general jurisdiction.

It does not have offices in Illinois, nor does it have any employees in Illinois. It has never sent

agents to Illinois to conduct business, nor has it ever advertised or solicited business in Illinois.

Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 800 (7th Cir.

2014).

         MOTOKU is not registered to conduct business in Illinois; has no regular and established

place of business in Illinois; does not maintain any offices, employees, or telephone listings in

Illinois; has no manufacturing facility or distribution facility in Illinois; does not pay taxes in

Illinois; does not participate in meetings, trade shows, seminars, or other marketing-related

activities in Illinois; and does not own or rent any real or personal property in Illinois. (See Ex

A, Declaration of ZhiYe Zhang, the owner of Colorado eCommerce Plus, Inc.)

         Plaintiff appears to be attempting to create jurisdiction by accessing MOTOKU’s Amazon

storefront posing as a buyer, and using that contact to create jurisdiction against MOTOKU’s

will. This the law does not allow.

                3.     The Court Lacks Specific Personal Jurisdiction Over MOTOKU.

         Specific jurisdiction is appropriate only where the defendant “purposefully has directed

[its] activities at the forum state or purposely availed [itself] of the privilege of conducting

business in the state, and …the alleged injury arises out of the defendant’s forum-related

activities.” Tamburo, 601 F.3d at 702 (citing Burger King, 471 U.S. at 472). The “purposeful-

availment requirement ensures that a defendant’s amenability to jurisdiction is not based on

‘random, fortuitous, or attenuated contacts,’ but on contacts that demonstrate a real relationship

with the state with respect to the transaction at issue.” N. Grain Mktg., LLC v. Greving, 743 F.3d
   Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 4 of 14 PageID #:4297




482, 492–93 (7th Cir. 2014) (quoting Burger King, 471 U.S. at 479). “The inquiry must focus on

‘the relationship among the defendant, the forum, and the litigation.’” Brook, 873 F.3d at 552; Int’l

Precision Components Corp. v. Greenpath Recovery W., Inc., 17 C 9179, 2018 WL 1920118, at

 *4 (N.D. Ill. Apr. 24, 2018). The exercise of speci c jurisdiction must also comport with

 traditional notions of fair play and substantial justice. Tamburo, 601 F.3d at 702 (citing Int'l

 Shoe, 326 U.S. at 316)

            Further, unlike some other circuits, which focus on the “interactivity” of a website, the

 Seventh Circuit does not have an “Internet-speci c test for speci c jurisdiction.” Dobrowolski

 v. Intelius, Inc., 17 CV 1406, 2017 WL 3720170, at *3 (N.D. Ill. Aug. 29, 2017) (citing

 Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 802 (7th

 Cir. 2014) (outlining cases)). Instead, in the Seventh Circuit, Internet-speci c cases (like non-

 Internet cases) center on whether the defendant has suf cient minimum contacts with Illinois

 such that exercise of personal jurisdiction does not offend traditional notions of fair play

 and substantial justice. Advanced Tactical, 751 F.3d at 800–01 (citing International Shoe Co.

 v. Washington, 326 U.S. 310, 316 (1945))

            Finally, and perhaps most pertinently, the mere operation of an e-commerce store that

 can be accessed by consumers in Illinois does not constitute minimum contacts “aimed” at

 Illinois for the purposes of personal jurisdiction. See Advanced Tactical Ordnance Systems,

 LLC v. Real Action Paintball, Inc., 751 F.3d 796 (7th Cir.2014). Indeed, “offering [products]

 for sale on the internet, without more, [does not] demonstrate[] that defendant

 purposefully directed its activities . . . toward customers in Illinois.” Richter v. INSTAR

 Enterprises Int'l, Inc., 594 F. Supp. 2d 1000, 1013 (N.D. Ill. 2009) (emphasis added). Without

 an actual sale of an allegedly infringing product to consumers in Illinois, or at least sales
       .

                             .

                                     fi
                                           fi
                                                fi
                                                      fi
                                                                 fi
                     Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 5 of 14 PageID #:4298




          negotiations with an actual Illinois consumer, a defendant’s maintenance of an e-commerce

          store that simply has the potential of shipping products to Illinois consumers only establishes

          “potential contacts.” Id. “[C]ourts [with the Seventh Circuit] have similarly held that ‘the

          mere existence of a website that makes an infringing product available for purchase is not

          enough to establish personal jurisdiction.’” Id. at 1014 (emphasis added). This is signi cant.

          Plaintiff seems to be portraying Amazon storefronts as being “sent” to or “directed at” Illinois.

          Websites are not sent anywhere. A website or e-commerce site exists and consumers may

          proactively seek to visit it. The “broadcast” analogy is fallacious and designed to shore up

          Plaintiff’s extremely weak personal jurisdiction theory.

                         Even in cases where a defendant does make actual sales of an allegedly infringing

          product, such sales are not necessarily suf cient to establish “minimum contacts.” See Matlin

          v. Spin Master Corp., No. 17 C 07706, 2018 WL 3496088, at *4 (N.D. Ill. July 20, 2018), aff'd,

          921 F.3d 701, 2019 WL 1760387 (7th Cir. 2019) (“[T]he common thread between all courts

          addressing whether defendants are subject to personal jurisdiction in Illinois for having a

          website that Illinois residents can access to purchase products is that the mere internet sale from

          a website is insuf cient to hale a defendant into the forum’s jurisdiction without something

          more.”); see also Original Creations Inc. v. Ready American Inc., 836 F.Supp.2d 711, 716

          (N.D. Ill. 2011) ( nding that “the lone documented sale to an Illinois resident and the fact that

          [Defendant] ful lled that order, intentionally sending the allegedly infringing product into the

          state, may be been ‘purposeful’ ... [but] that sale alone is an insuf cient basis upon which to

            nd personal jurisdiction”); Gro Master, Inc. v. Farmweld, Inc., 920 F. Supp. 2d 974, 982 (N.D.

          Iowa 2013) (holding that a single sale to Illinois of an allegedly infringing product, along with
fi
     fi
           fi
                fi
                                          fi
                                                      

                                                                 fi
                                                                                      fi
            Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 6 of 14 PageID #:4299




          a national advertisement thereof, was insuf cient to establish defendant purposefully directed

          its activities at residents of the forum state)

                         Case law within the Seventh Circuit has been fairly consistent on these points.

          Compare Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796,

          801 (7th Cir. 2014) ( nding no speci c personal jurisdiction over the defendant where the

          defendant ful lled several orders of the allegedly infringing projectiles for purchasers in

          Indiana, knew plaintiff was an Indiana company and could foresee that the misleading emails

          and sales would harm plaintiff in Indiana, sent at least two misleading email blasts to a list that

          included Indiana residents, had an interactive website available to residents of Indiana, and put

          customers on its email list when they made a purchase because the plaintiff has no evidence of

          any actual sales by defendant in Indiana and regardless de minimis sales would not support

          personal jurisdiction); be2 LLC v. Ivanov, 642 F.3d 555, 559 (7th Cir. 2011) ( nding no

          speci c personal jurisdiction even though defendants’ website offered free dating pro les to

          consumers in all 50 states and twenty Illinois residents created free pro les on the website);

          Guinness World Records Ltd. v. Doe, 664 F. Supp. 2d 927, 929 (N.D. Ill. 2009) ( nding no

          speci c personal jurisdiction in a trademark case where defendant operated a website and

          executed a general email marketing campaign that reached Illinois consumers and generated

          three sales of its products to two Illinois residents, involving total gross sales of only $1,153

          because such conducts were “de minimis contacts”) with Illinois v. Hemi Group, LLC, 622 F.3d

          754 (7th Cir. 2010) ( nding speci c personal jurisdiction where the foreign- state defendant’s

          online sale of three hundred packs of cigarettes to Illinois residents “triggered Illinois’ claims

          against it” by violating an Illinois law requiring that such sales are properly reported); Monster

          Energy Co. v. Wensheng, 136 F. Supp. 3d 897, 904 (N.D. Ill. 2015) ( nding speci c personal
fi
fi
     fi
               fi
                    fi
                                  fi
                                       fi
                                            .

                                                 fi
                                                                   fi
                                                                        fi
                                                                               fi
                                                                                    fi
                                                                                     fi
                                                                                          fi
            Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 7 of 14 PageID #:4300




          jurisdiction where defendant operated an interactive e-commerce website, three consumers

          with Illinois shipping addresses attempted to purchase the allegedly counterfeit products from

          defendant, and defendant engaged in email communications with those consumers wherein

          defendant provided the Illinois consumers defendant’s PayPal account information);

          Euromarket Designs, Inc. v. Crate & Barrel Ltd., 96 F. Supp. 2d 824, 836 (N.D. Ill. 2000)

          ( nding personal jurisdiction over defendant where it (i) registered a domain name and

          designed a website using an Illinois company’s mark, (ii) “pursued and established vendors and

          suppliers in Illinois,” and (iii) “attended trade shows in Illinois designed to promote its

          business in Illinois”)

                    In this case, MOTOKU sold no at-issue products to consumers in Illinois, none

          speci cally targeted any advertising of the at-issue products to Illinois, and did not negotiate

          any sales with any consumers in Illinois. The mere fact that these Defendants operated an

          Amazon storefront from which an Illinois resident could potentially purchase items only

          establishes the potential for personal jurisdiction, not actual jurisdiction, and fails to establish

          the kind of “contacts” that “demonstrate a real relationship with the state with respect to the

          transaction at issue.” N. Grain Mktg., LLC v. Greving, 743 F.3d 482, 492–93 (7th Cir. 2014)

          (quoting Burger King, 471 U.S. at 479). Simply put, The 68 Stores did not engage in Illinois-

          speci c activity to establish minimum contacts with Illinois. Tile Unlimited, Inc. v. Blanke

          Corp., 47 F. Supp. 3d 750, 757 (N.D. Ill. 2014); see also Russell v. SNFA, 2013 IL 113909, ¶¶

          78, 91.

                    The Plaintiff cannot manufacture personal jurisdiction by doing an internet search,

          posing as a consumer to an online storefront, not negotiating a purchase with that storefront,

          not completing a purchase from that storefront, and then claiming that the Defendant sought
fi
     fi
     fi
              .

        Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 8 of 14 PageID #:4301




      the Plaintiff out to sell it something. The Supreme Court has made clear that for the purposes

      of personal jurisdiction, the “[p]laintiff [or its agents] cannot be the only link between the

      defendant and the forum.” Walden v. Fiore, 571 U.S. 277, 285 (2014) (emphasis added).

      Therefore, the actions of Plaintiff’s agents, who created the screenshots Plaintiff will use to

      bolster its claims of personal jurisdiction, are not relevant to or admissible evidence of

      personal jurisdiction. Put another way, “[j]urisdiction may not be manufactured by the conduct

      of others.” Chung v. NANA Dev. Corp., 783 F.2d 1124, 1127 (4th Cir. 1986); Haggerty

      Enterprises, Inc. v. Lipan Indus. Co., No. 00 C 766, 2001 WL 968592, at *4 (N.D. Ill. Aug. 23,

      2001). To hold otherwise would create a sweeping “forum shopping” rule and would directly

      violate the Supreme Court’s prohibition against allowing the “[p]laintiff” to be the only link

      between the defendant and the forum.” Walden v. Fiore, 571 U.S. 277, 285 (2014). Simply put,

      the screenshots created by Plaintiff’s agents do not establish the kind of “contacts” that

      “demonstrate a real relationship with the state with respect to the transaction at issue,” N.

      Grain Mktg., LLC v. Greving, 743 F.3d 482, 492–93 (7th Cir. 2014) (quoting Burger King, 471

      U.S. at 479), and do not comport with traditional notions of fair play and substantial justice.

      Tamburo, 601 F.3d at 702 (citing Int'l Shoe, 326 U.S. at 316).

            The Court lacks both general and specific personal jurisdiction over MOTOKU. MOTOKU’s

     Motion to Dismiss should be granted.

             B      Plaintiff’s Complaint Against MOTOKU Should Be Dismissed Pursuant
                    to Federal Rule of Civil Procedure 12(b)(6) Because MOTOKU’s Use Of
                    The Term KTM In Its Online Listings Constitutes Fair Use.


             MOTOKU’s “use” of the term “KTM” is fair, and thus Plaintiff has failed to state a

      claim under the Lanham Act or Illinois law. Dismissal pursuant to Federal Rule of Civil

      Procedure 12(b)(6) is appropriate
.	
                        .

                                                                          	
                                                                                 	
       Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 9 of 14 PageID #:4302




            1      Legal Standard

             A Rule 12(b)(6) motion challenges the sufficiency of a complaint. Bonnstetter v. City of

     Chicago, 811 F.3d 969, 973 (7th Cir. 2016). A complaint must contain enough information via “a

     short and plain statement of the claim” to give the defendant fair notice of the claim and its basis.

     Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To prevail on either a

     trademark claim or unfair competition claim, a plaintiff must demonstrate that the defendants’ use

     of a protectable mark is likely to cause confusion among consumers. Phoenix Entm’t Partners v.

     Rumsey, 829 F.3d 817, 822 (7th Cir. 2016). A plaintiff must thus plead allegations that make it

     plausible that such likelihood of confusion exists. See, Fortres Grand Corp. v. Warner Bros. Entm’t

     Inc., 763 F.3d 696, 700 (7th Cir. 2014) (“Allegations of consumer confusion in a trademark suit,

     just like any other allegations in any other suit, cannot save a claim if they are implausible).

             Instead, Plaintiff pleads facts which demonstrate the implausibility of a likelihood of

     confusion, namely, Defendant’s fair use of Plaintiff’s mark. 15 U.S.C. § 1115(b)(4); See Packman v.

     Chi Tribune Co., 267 F.3d 628, 639 (7th Cir. 2001) (observing that when no likelihood of consumer

     confusion exists, the defendants use is often found to be fair use). Statutory fair use will serve as a

     complete defense to a claim for trademark infringement if the Defendant can show: (i) it did not

     use the mark as a trademark; (ii) the use is descriptive of its goods; and (iii) it used the mark fairly

     and in good faith. Packman, 267 F.3d at 639. While fair use is an affirmative defense, the Court

     may consider an affirmative defense in analyzing a 12(b)(6) motion if the facts necessary to

     make the determination are evident on the face of the complaint. Hoopla Sports & Entm’t, Inc. v.

     Nike, Inc., 947 F. Supp. 347, 356 (N.D. Ill. 1996), quoting, Quiller v. Barclays Am./Credit, Inc., 727

     F.2d 1067,
.	
      Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 10 of 14 PageID #:4303




     1069 (11th Cir. 1984); Tamayo v. Blagojevich, 526 F.3d 1074, 1086 (7th Cir. 2008) (“If the plaintiff

     voluntarily provides unnecessary facts in her complaint, the defendant may use those facts to

     demonstrate that she is not entitled to relief.”). Documents not attached to the complaint may be

     considered if they are referred to in the complaint, are concededly authentic, and are central to the

     plaintiff’s claim. Hecker v. Deere & Co., 496 F. Supp. 2d 967, 972 (W.D. Wis. 2007), aff’d, 556 F.3d

     575 (7th Cir. 2009), citing, Tierney v. Vahle, 304 F.3d 734, 738 (7th Cir. 2002).

            2      MOTOKU Did Not Use “KTM” As A Source Identi er.

            MOTOKU’s product listing on Amazon clearly indicates that it is a product

     manufactured and sold by MOTOKU, and not from KTM. (Ex. A) When a defendant uses

     other trademarks as source indicators, the action is likely a non-trademark use and is therefore

     fair use. Packman, 267 F.3d at 639-40. MOTOKU clearly identi es itself as the source of the

     product in the listing text and in the title. MOTOKU is not using KTM’s mark

            3      MOTOKU’s Use Of The Term “KTM” Was Descriptive.

             A descriptive term “is one that merely describes the ingredients, qualities, or

     characteristics of an article of trade or service. Timelines, Inc. v. Facebook, Inc., 938 F. Supp. 2d

     781, 793 (N.D. Ill. 2013), quoting, Mil-Mar Shoe Co., Inc. v. Shonac Corp., 75 F.3d 1153, 1157

     (7th Cir. 1996). MOTOKU’s listing says its part is “compatible with KTM”. By indicating that

     its product is compatible with KTM, MOTOKU is clearly indicating that the product is not the

     KTM product, but rather a MOTOKU product that is compatible with the KTM product.

     MOTOKU clearly displays that its own brand is the origin of the goods being sold. Use of the

     phrase “compatible with” KTM and other brands including Kawasaki, Yamaha, and Honda

     describes a characteristic of the MOTOKU product: namely, that it is compatible with KTM
.	
.	
                                                    fi
                                                         fi
                                                                      .

 Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 11 of 14 PageID #:4304




products and not, for example, compatible with other products like Ducati. This is plainly a

descriptive use of Plaintiff’s trademark.

        4.       MOTOKU’s “Use” Of The Term KTM, Was In Good Faith.

        A party asserting the fair use defense to trademark infringement “must show that it used

the plaintiff’s mark fairly and in good faith.” Sorensen v. WD-40 Co., 792 F.3d 712, 725 (7th Cir.

2015). Courts may consider the dissimilarity in packaging, labeling, and display of the competing

products when assessing good faith by the defendant. SportFuel, Inc. v. PepsiCo, Inc., 932 F.3d

589, 600 (7th Cir. 2019). “Mere knowledge” of the plaintiff’s mark is insufficient to demonstrate

bad faith. Id.

        It is clear from reviewing Plaintiff and MOTOKU’S online storefronts that the products

are labeled and display patterns that are dissimilar to one another. Compare, [Dkt. 1, ¶ 7] with

(Exhibit A). MOTOKU sells its products from an Amazon online marketplace account that does

not bear any resemblance or imply any sort of a relationship to Plaintiff’s trademark or

Plaintiff’s business, and expressly identifies itself on the online marketplace. (Exhibit A); See,

Packman, 267 F.3d at 642; Ciociola v. Harley-Davidson Inc., 552 F. Supp. 2d 845, 864 (E.D. Wis.

2008), as amended (May 28, 2008) (defendant’s use of plaintiff’s mark was in good faith where

defendant used its own distinctive mark to indicate the product's source, suggesting lack of

intent to use plaintiff’s mark as a trademark). This removes any likelihood of confusion to

consumers that there is some association or sponsorship between Plaintiff and MOTOKU's

products. Accordingly, MOTOKU descriptively “used” the term “KTM” in its product title and

listing in good faith and Plaintiff does not allege otherwise.
 Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 12 of 14 PageID #:4305




       5.     MOTOKU’s “Use” Of The Term KTM Was, Alternatively, Nominative.

       MOTOKU’s “use” of Plaintiff’s trademark was plainly nominative. Such a use of

Plaintiff’s trademark constitutes nominative fair use because it is solely meant to inform consumers

of its compatibility with Plaintiff’s product and does not suggest sponsorship or endorsement by

Plaintiff. See, Illinois High Sch. Ass’n v. GTE Vantage Inc., 99 F.3d 244, 246 (7th Cir. 1996), as

amended (Dec. 3, 1996); Data Mgmt. Ass’n Int’l v. Enter. Warehousing Sols., Inc., No. 20 C 04711,

2020 WL 7698368, at *2 (N.D. Ill. Dec. 28, 2020) (collecting cases). Borrowing Ninth Circuit

analysis, a nominative fair use defense requires that: (i) the product or service in question must be

one not readily identifiable without use of the trademark; (ii) only so much of the mark or marks

may be used as is reasonably necessary to identify the product or service; and (iii) the user must do

nothing that would, in conjunction with the mark, suggest sponsorship or endorsement by the

trademark holder. New Kids on the Block v. News Am. Pub., Inc., 971 F.2d 302, 308 (9th Cir.

1992); See, Ty, Inc. v. Publications Int’l, Ltd., No. 99 C 5565, 2005 WL 464688, at *6 (N.D. Ill. Feb.

25, 2005) (“The New Kids test provides sound criteria for assessing when nominative use is fair or

unfair, despite a likelihood of confusion among consumers.”).

       MOTOKU provides aftermarket products that are designed to be compatible with

products which are sold by Plaintiff, and many other manufacturers. MOTOKU’s use of the

word “KTM” in the product listing serves merely to identify to consumers that their products will

function with Plaintiff’s products. Without MOTOKU’s minuscule utilization of the term KTM,

a purchaser would not know whether MOTOKU’s product could be compatible with Plaintiff’s

product. MOTOKU’s product listing at issue expressly and plainly identifies MOTOKU as being
   Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 13 of 14 PageID #:4306




 the source identifier and does not suggest in any way that MOTOKU is associated with or sponsored

 or endorsed by Plaintiff. (Exhibit A).

         Plaintiff’s Complaint, and documents referenced therein and which are central to Plaintiff’s

 claims against MOTOKU, admit all of these elements. [Dkt. 1, ¶ 15-20]; (Exhibit A); Cf., Slep-

 Tone Entm’t Corp. v. Coyne, 41 F. Supp. 3d 707, 718 (N.D. Ill. 2014) (“because the complaint

 does not admit all the ingredients of the nominative fair use defense, the defense does not provide

 a basis for a Rule 12(b)(6) dismissal.”). Plaintiff’s complaint should be dismissed, and the

 preliminary injunction dissolved.

III.   CONCLUSION

       MOTOKU is an online storefront run by a Colorado corporation that is not a party to this

matter, over which this Court does not have jurisdiction. It is clear from the facts in Plaintiff’s

Complaint and the declaration provided by the owner of Colorado eCommerce Plus, Inc., which

operates the MOTOKU online store on Amazon, that MOTOKU does not use any marks owned

by Plaintiff in any manner that would likely cause consumer confusion. Any use of marks was in

good faith and done to identify the compatibility of MOTOKU’s aftermarket motorcycle parts.

This “use” constitutes fair use, and thus Plaintiff’s claims of infringement must fail.

       WHEREFORE, MOTOKU respectfully requests that the Court enter an Order dismissing

it from this matter, and awarding it any other relief the Court deems just and proper.
  Case: 1:20-cv-06677 Document #: 95 Filed: 02/03/21 Page 14 of 14 PageID #:4307




                                             Respectfully submitted

                                             /s/ Erin K. Russell
                                             Erin K. Russell, Esq.
                                             Counsel for Defendant MOTOKU
                                             THE RUSSELL FIRM, LLC
                                             833 W. Chicago Avenue, Suite 508
                                             Chicago, IL 60642
                                             312-994-2424
                                             erin@russellfirmip.com

                                   CERTIFICATE OF SERVICE

  This is to certify that on February 3, 2021, a copy of the foregoing was filed via the Court’s
ECF filing system, thereby serving it upon all counsel of record.

                                             /s/ Erin K. Russell
                                                     ,

